DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the amendment filed 3/9/2022. Claim 1 is cancelled. Claims 2-3, 8-9, 17 25, 28-29, 34-35, 43, 51 and 54 are currently amended. Claims 2-54 are currently pending.

Allowable Subject Matter
3.	Claims 2-54 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Moriya et al. (US 2009/0080734) teaches a decision support system that including a region of interest that is set by region of interest setting means in each of medical images obtained in chronological order. Similar case search means searches for a case information set including a case image having a region of similar pictorial characteristics to each of the regions of interest. When the corresponding case information set has been extracted through the search, case information display means displays test result information sets including not only the case images of similar pictorial characteristics but also all case images, test purposes, findings, and the like in the case information sets in chronological order of tests (See, for example, Moriya: abstract; ¶¶ [0006]-[0015]; FIGS. 1-19).
		The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “generating a model configured to analyze treatment data and outcome data, wherein generating the model includes: indexing outcome data based on one or more genomic-based indices, and specifying a data structure that includes the one or more genomic-based indices; receiving, by one or more processors, a user input indicative of an update to treatment or outcome of a patient via a first user interface having one or more user interface controls categorizing treatment information and outcome information into a plurality of selectable categories to minimize time required by a physician to input data; processing the user input according to the model; dynamically identifying, by the one or more processors, a set of patients similar to the patient based on the model; configuring a second user interface based at least partially on the model by: generating a personalized timeline indicating one or more treatments and one or more outcomes associated with the patient according to the model, and generating a user interface control for viewing the set of patients similar to the patient; and responsive to receiving a selection of the user interface control, configuring a third user interface , the third user interface including: a treatment data structure associated with the set of patients similar to the patient to provide actionable or advisory information for treatment decision making, and a genomic filter configured to filter the set of patients similar to the patient based on selected genomic information associated with each patient, wherein the third user interface is configured to allow the physician to locate treatment information and outcome information for patients with same or similar genomic alterations occurring in one or more tumor types to inform decision-making for off-label uses of a particular treatment,” as recited in amended independent claim 2 and similarly in amended independent claims 28 and 54.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686